DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on 5 May 2021 has been entered, and the arguments presented therein have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation – Part 1
Instant claim 19 requires a composition that is capable of diffusing through the ear’s tympanic membrane. The instant specification discloses the following on page 4, paragraph 0013, relevant text reproduced below.

Accordingly, in a first aspect, provided herein is a nanoparticle-based noninvasive trans-tympanic membrane delivery platform for treating conditions of the middle ear (ME). The delivery platform comprises nanoparticles comprising therapeutic cargo, where the cationic nanoparticles effectively and rapidly translocate into the middle ear cavity 

Based upon the above-reproduced text, the skilled artisan would have expected that nanoparticles which are cationic would have been capable of diffusing across the tympanic membrane.

Claim Interpretation – Part 2
Claim 1 recites a method for treating. The examiner notes that the term “treating” is defined on page 10, paragraph 0031 of the instant specification. The relevant paragraph is reproduced below.

    PNG
    media_image1.png
    236
    633
    media_image1.png
    Greyscale

As such, the examiner will understand the term “treating” to be defined in the manner set forth above.

Note Regarding Abbreviations
The abbreviations in claim 5 are defined in the instant specification as of page 5, paragraph 0016.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funk et al. (US 2009/0232731 A1).
Funk et al. (hereafter referred to as Funk) is drawn to cationic liposomes for the treatment of rheumatoid arthritis, as of Funk, title and abstract. In one embodiment, Funk teaches a liposome comprising DOTAP, DOPC, and paclitaxel as an active agent, as of Funk, paragraph 0047. Elsewhere in the reference, Funk teaches encapsulating an anti-inflammatory drug, as of Funk, paragraph 0023.
As to claim 19, the claim requires an anti-inflammatory drug in a liposome with DOTAP and DOPC. Funk teach a DOTAP/DOPC liposome that encapsulates a drug that is other than an anti-inflammatory drug in paragraph 0047. However, elsewhere in the reference, Funk suggests encapsulating an anti-inflammatory drug, as of paragraph 0023 of Funk. Together these would provide a composition as claimed instantly. The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  
prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 19, the claim requires a zeta potential range of +25 mV to +50 mV. Funk teaches a zeta potential greater than about 20 mV, preferably greater than about 30 mV, and most preferably greater than about 40 mV, as of Funk, paragraph 0110. This overlaps with the claimed range. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 19, the claim requires that the composition is capable of preventing and alleviating otitis media. The skilled artisan would have expected that the anti-inflammatory agent of Funk would have been capable of alleviating otitis media, even if this was not the intended use of the anti-inflammatory agent in Funk.
As to claim 19, the claim requires that the composition is capable of diffusing through the ear’s tympanic membrane. The skilled artisan would have expected that the cationic liposomes of Funk would have been capable of diffusing through the ear’s tympanic membrane. This would have been because the liposomes of Funk are cationic. See the above section entitled “Claim Interpretation” in which the examiner took the position that the skilled artisan would have expected cationic liposomes to have been capable of crossing the tympanic membrane. Something which is old (e.g. a cationic liposome) does not become patentable upon the discovery of a new property 
As to claim 19, the claim recites an antimicrobial agent or an anti-infection agent. Funk teaches doxycycline, as of Funk, paragraph 0085. As best understood by the examiner, doxycycline is an anti-infection agent, anti-biofilm agent, and anti-microbial agent, as it is used to treat bacterial and parasitic infections. Although Funk intends to use doxycycline for its anti-rheumatic properties, doxycycline still would have had anti-infection, anti-biofilm, and anti-microbial properties, as required by the instant claim.


Allowable Subject Matter
Claims 1, 5, 12-16, and 20 are allowed.
Funk Reference: As close prior art, the examiner cites Funk et al. (US 2009/0232731 A1), which is cited above. As explained above, Funk teaches a 
Campbell Reference: As additional close prior art, the examiner cites Campbell (US 2008/0124385 A1). Campbell is drawn to treating and preventing middle ear infection, as of Campbell, title and abstract. In the method of Campbell, a liposome with an active agent is applied to the outer side of the tympanic membrane, whereupon it crosses the tympanic membrane and enters the middle ear, as of Campbell, abstract and paragraph 0009. Nevertheless, Campbell differs from the instantly claimed invention at least for the following reasons:
(a) the instant claims require cationic liposomes, and there is no evidence that the liposomes of Campbell are cationic;
(b) the liposome of Campbell does not include DOTAP and DOPC, and there is no evidence that the liposome of Campbell include DOTAP and DOPC;
(c) the liposomes of Campbell are sized from 0.5-10 microns (500-10,000 nm), as of Campbell, paragraph 0020, which is larger than the claimed size range of about 50 to about 150 nm; and
(d) the liposomes of Campbell do not appear to have the required zeta potential.
There would have been no motivation for the skilled artisan to have modified the liposome of Campbell to have been cationic given that Campbell does not explicitly 

    PNG
    media_image2.png
    301
    362
    media_image2.png
    Greyscale

The examiner clarifies here that the term “liposomal Cipro” refers to cationic liposomal ciprofloxacin, and that the above-reproduced figure refers to crossing of the tympanic membrane, as of the instant specification on page 3, paragraph 0009. As such, data in the instant specification indicates that cationic liposomes with the recited properties can successfully cross the tympanic membrane, when there would not have been motivation for the skilled artisan to have modified the liposomes of Campbell to have been cationic and to have had the recited properties.
No Rejection for Lack of Enablement: With regard to the issue of enablement under 35 U.S.C. 112(a), the examiner notes that instant claim 1 recites treating a subject having or suspected of having otitis media. The instant specification defines the term “treating” as including prevention, as of page 10, paragraph 0031 of the instant specification. Nevertheless, Campbell indicates that prevention of otitis media can occur, as of Campbell, paragraphs 0006. Administration of various antibiotics to prevent otitis media is recited as of claims 10-13 of Campbell. As such, this teaching is understood to enable the use of antibiotics to prevent otitis media. While Campbell differs from the claimed invention in its drug delivery vehicle, the active ingredients in Campbell are the same as those claimed; as such, the skilled artisan would have understood that a method of using such active ingredients to prevent otitis media is enabled by Campbell. Additionally, a review of the prior art appears to indicate that prevention of otitis media with antibiotics is known. See Rodrigo (Clinical Microbiology and Infection, Volume 3, Supplement 3, 1997, pages 3S55-3S58), as of the abstract. In view of this reference, the examiner has not rejected the instant claims as lacking enablement. See page 17 of the prior office action on 29 September 2020, in which the Rodrigo reference was first cited.
Middle vs. Inner Ear Administration: The examiner notes that the instant claims are drawn to treatment of otitis media. The term “media” in “otitis media” means “middle”, as such, otitis media is infection of the middle ear. Therefore, the method of the instant claims is drawn to delivery of a drug to the middle ear. During the course of the examiner’s search, the examiner found references drawn to delivery of drugs to the inner ear. See e.g. Valente et al. (Journal of Drug Delivery Science and Technology, 

    PNG
    media_image3.png
    674
    1188
    media_image3.png
    Greyscale

Briefly, the tympanic membrane (also referred to as eardrum) separates the outer ear from the middle ear, and the round window (also referred to as round window membrane) separates the middle ear from the inner ear.
In one embodiment, Valente teaches the following, as of Valente, page 30, left column, second paragraph, relevant text reproduced below.

    PNG
    media_image4.png
    451
    595
    media_image4.png
    Greyscale

The method described in the above-reproduced text differs from the claimed method for multiple reasons. First, the method in the above-reproduced text is drawn to intratympanic injection (the acronym “IT” in the above-reproduced text refers to “intratympanic”). This differs from the claimed invention, which is drawn to topical application of a composition to the outside of the tympanic membrane with the intention that it diffuses across the tympanic membrane. Additionally, the intent of delivery in the above-reproduced paragraph is that the drug which has been injected through the tympanic membrane into the middle ear diffuse through the round window membrane to the inner ear. This differs from the claimed method, in which the delivery target is the middle ear. As such, Valente, or other prior art drawn to delivering drug to the inner ear, 


Response to Arguments
Applicant has provided arguments, as of applicant’s response on 5 May 2021. These arguments appear to relate to rejections have been withdrawn. As such, the examiner has not addressed applicant’s arguments substantively in this response as they appear to be moot in view of the withdrawal of the rejections which they address.


Conclusion
Less than all claims are in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612